DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to communication filed 06/23/2021. Claims 1, 3-12 and 14-17 are pending.

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are moot due to new grounds of rejection. 

In response to the applicant the examiner respectfully disagrees.  It is unclear on how the amendment corrects the issue.
The examiner requests that the applicant review the specification.
Current claim
8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.

Claim 8 appears that the measuring apparatus is part of the probe instead of remote from the probe.

Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.


Regarding Claim 1, the applicant argues that Kashima discloses two camera systems and stereo cameras but this is not an image capturing device with multiple optical systems.
In response to the argument, the examiner respectfully disagrees.  Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).   Please note that there is a written description rejection for the new limitation as the examiner could not find support for this limitation.  Please provide support for this new limitation.

Claim Objections

Claim 8 is objected to because of the following informalities:  Claim 8 recites a system with a probe and a measuring apparatus.  However the indention of the claim appears to place the measuring apparatus as a part of the probe.  Please simply correct the indentation of the measuring apparatus.  


Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point and a measuring apparatus remote from the probe, 
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
an image capturing device adapted to capture image data of the probe tip and an area around the probe tip, wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; and
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; 
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 (and corresponding dependent claims 3-7), 8 (and corresponding dependent claims 9-12, 14) and 15 (and corresponding dependent claims 16-17) recite multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.  There is no support for the same target point.

The applicant’s specification recites “A mono camera may capture images from a single point of view, i.e. a fixed position with respect to the probe. A dual camera may comprise two separate optical systems for capturing image data. For example, each optical system may have different properties such as opening angle, depth of focus, color characteristics, etc. In particular, the individual camera elements of the dual camera may be directed even to different target points. A stereo camera may capture two almost similar images from different points of view. In this way, it may be possible to obtain three-dimensional information of the captured field of view. However, it is understood that any other appropriate camera system with one or more camera elements may be possible. It may be possible to capture image data of a visible spectrum or even of invisible spectrum, for example infrared or ultraviolet light.”


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tohme et al (US 2016/0335803 and hereafter referred to as “Tohme”) in view of Boss et al (Us 7,868,634 and hereafter referred to as “Boss”), Daponte et al (State of art and future developments of the Augmented Reality for measurement applications,  https://reader.elsevier.com/reader/sd/pii/S0263224114003054?token=180524F1DE25988A4071BBA8A0045BF6E06ACC58B0A0D2126BD926D945CC155B74AEF2C4B910858679D012588090F15F) and Kashima (US 2017/0257619).
	Regarding Claim 1, Tohme discloses a probe for measuring a signal at a measuring point, the probe comprising: 
a probe tip adapted to contact a measuring point for measuring a signal (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0017); 
 10an image capturing device adapted to capture image data of an area around the probe tip (Page 11, paragraph 0098, Page 12, paragraph 0114, Figure 14, 2032); and 
an image transmission interface adapted to transmit data to a remote measuring apparatus (Page 11, paragraph 0098, Figure 14, 2048, coordinate measurement device, the output is the interface to transmit data).  
Tohme is silent on measuring an electrical signal, capture image data of the probe tip and an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties. 
Boss discloses a probe tip adapted to contact a measuring point for measuring an electric signal (Column 3, lines 30-43) and an image capturing device adapted to capture image data of the probe tip and an area around the probe tip (Column 5, lines 48-50, Figure 7, Column 5, lines 65-67, Column 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Boss in allow testing of electrical contact with miniaturization of circuit structures  (Column 1, lines 34-39) as disclosed by Boss.
The combination is silent on an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Daponte discloses a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte.
The combination is silent on wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images.

Regarding claim 4, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 1.Tohme discloses the image capturing device is adapted to provide still images (Page 1, paragraph 0012).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding Claim 5, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 1.Tohme discloses wherein the image capturing device is adapted to provide an image sequence (Page 1, paragraph 0012).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding Claim 7, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 1. Daponte discloses further comprising a lamp which is adapted to illuminate at least the area around the probe tip (Page 67, §5.2, 1st paragraph). Same motivation as above.  

5Regarding ClaimRRegarding Claim 8, Tohme discloses a measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point, and a measuring apparatus remote from the probe (Page 11, paragraph 0098, coordinate measurement device);
 the probe comprising: 
a probe tip adapted to contact a measuring point for measuring a signal (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0017); 
 10an image capturing device adapted to capture image data of an area around the probe tip (Page 11, paragraph 0098, Page 12, paragraph 0114, Figure 14, 2032); and 
an image transmission interface adapted to transmit data to measuring apparatus remote from the probe (Page 11, paragraph 0098, Figure 14, 2048, coordinate measurement device, the output is the interface to transmit data), 
the measuring apparatus remote from the probe (Page 11, paragraph 0098, coordinate measurement device).  
Tohme is silent on measuring an electrical signal, capture image data of the probe tip and an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties. 
Boss discloses a probe tip adapted to contact a measuring point for measuring a signal (Column 3, lines 30-43) and an image capturing device adapted to capture image data of the probe tip and an area around the probe tip (Column 5, lines 48-50, Figure 7, Column 5, lines 65-67, Column 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Boss in allow testing of electrical contact with miniaturization of circuit structures  (Column 1, lines 34-39) as disclosed by Boss.
The combination is silent on an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe, the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Daponte discloses a probe comprising a probe tip and acquiring image data (ultrasonic images), an image transmission interface adapted to transmit the captured image data to a measuring apparatus remote from the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of 20the probe (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte.
The combination is silent on wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images.

Regarding Claim 9, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 8.  Tohme discloses further comprising a visualization device adapted to display the image data received by the image receiving interface (Page 2, paragraph 0014). Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme. Daponte discloses further comprising a visualization device adapted to display the image data received by the image receiving interface (video see through HMD, Figure 19, video see-through HMD, see also §§ 1, 3.4.1, Figure 8).  Same motivation as above.
Regarding Claim 10, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 9.  Tohme disclose wherein the visualization device comprises augmented reality glasses (paragraph 0014).  Same motivation as above. Daponte discloses wherein the visualization device comprises augmented reality glasses (Figure 19, video see-through HMD, see also Page 4, § 1, Page § 59, 3.4.1, Figure 8).   Same motivation as above.
Regarding Claim 11, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 9.  Daponte discloses wherein the visualiza30tion device is adapted to provide a three-dimensional representation of the image data received by the image receiving interface (Page 67, §5.2, Page 4, § 1). Same motivation as above. 
Regarding Claim 12, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 9.  Tohme discloses wherein the visualization device is adapted to selectively display either the image data received by the image receiving interface or measurement data of a signal measured at the measuring 5point (Page 2, paragraph 0014).  Tohme discloses the limitation in the background when describing augmented reality and it would be obvious to one of ordinary skill in the art to modify the combination to include this limitation as taught in the background in order to complement or supplement the real world object or scene (Page 1, paragraph 0011) as disclosed by Tohme.
Regarding Claim 15, Tohme discloses a method for applying of a probe at a measuring point, the probe comprising a probe tip for measuring a signal (Page 11, paragraph 0098, Figure 14, 2054, Page 12-13, paragraph 0114, 0017); 
the method comprising the steps of: 
capturing image data of an area around a probe tip of a probe by an image capturing device ar20ranged at the probe (Figure 15, Figure 14, Page 11, paragraph 0098, Page 12-13, paragraph 0114, 0117); and transmitting data to a remote measuring apparatus by an image transmission interface of the probe (Figure 15, Figure 14, Page 11, paragraph 0098, Page 12-13, paragraph 0114, 0117).  
Tohme is silent on measuring an electrical signal, capturing image data of the probe tip and an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties. 
Boss discloses a probe tip measuring a signal (Column 3, lines 30-43) and capture image data of the probe tip by an image capturing device and an area around the probe tip (Column 5, lines 48-50, Figure 7, Column 5, lines 65-67, Column 6, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include transmitting the image data to a measuring apparatus as taught by Boss in allow testing of electrical contact with miniaturization of circuit structures  (Column 1, lines 34-39) as disclosed by Boss.
The combination is silent on an image transmission interface adapted to transmit the captured image data to a remote measuring apparatus, wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Daponte discloses a probe comprising a probe tip and acquiring image data (ultrasonic images) (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data), transmitting the image data to a remote measuring apparatus by an image transmission interface of the probe (Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the output is the interface to transmit data).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify Tohme to include the missing limitation as taught by Daponte in order to have better calibration (Page 54, § 1, Abstract) as disclosed by Daponte.
The combination is silent on wherein the image capturing device comprises a multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties.
Kashima discloses wherein the image capturing device comprises multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties (Figure 1, paragraphs 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include transmitting the image data to a measuring apparatus as taught by Kashima in order to the availability of ranges and estimating the distances between camera and objects in images.

Regarding claim 16, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 15. Daponte discloses 25further comprising: receiving the transmitted image data by an image receiving interface (Figure 18, Page 67, §5.2, 1st paragraph, probe capturing images and sending the image a measuring apparatus, Figure 18, the input is the interface for receiving). Same motivation as above.
Regarding claim 17, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 16. Daponte discloses displaying received the image data by a visualization device remote to the measuring point (Figure 19, video see-through HMD, see also Page 4, § 1, Page § 59, 3.4.1, Figure 8).  Same motivation as above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Daponte and Kashima as applied to claim 1 above, and further in view of Zhou et al (US 2007/0248261 and hereafter referred to as “Zhou”).
Regarding claim 3, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 1. The combination is silent on the limitation.  Zhou discloses 20wherein the image capturing device is adapted to capture wide-angle images and zoom images (Page 8, paragraph 0094).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Zhou in order to high objects of interest or change the orientation or viewpoint (Page 8, paragraph 0094) as disclosed by Zhou.


Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Daponte and Kashima as applied to claim 1 above, and further in view of Bendall et al (US 2009/0225333 and hereafter referred to as “Bendall”).
Regarding claim 6, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 1. The combination is silent on the limitation.  Bendall discloses further comprising a switch which is adapted to switch between an image capturing mode and a signal measuring mode (Page 6, paragraph 0061, Page 7, paragraph 0071).   Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Bendall in order improve image quality (Page 7, paragraph 0072) as disclosed by Bendall.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tohme in view of Boss, Daponte and Kashima as applied to claim 8 above, and further in view of Becker et al (US 2016/0327383 and hereafter referred to as “Becker”).
Regarding claim 14, Tohme, Boss, Daponte and Kashima discloses all the limitations of Claim 8. The combination is silent on the limitation.  Becker discloses further comprising a mechanical stabilizing device adapted to mechanical equalize unwanted movement of the probe (Page 32, paragraph 0335).  Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the combination to include the missing limitation as taught by Becker in order automatically correct its own orientation (Page 32, paragraph 0335) as disclosed by Becker.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 11, 2021